Atkinson, J.
There was no evidence to support the conviction of the accused, and a new trial should have been -awarded upon the ground that the verdict of guilty was contrary to law.

Judgment reversed.

Willie Seabrooks testified that he stole the money while ■ Bazemore was shutting up the store, and as soon as he stole it went outside of the store, handed the bag of money to ■ defendant (whom he had never seen before' that night), and told defendant to keep it for him. He had given defendant some ground-peas before stealing the money, and ■defendant was eating them. Defendant didn’t know what ■ was in the bag, nor that the money was stolen; witness handed it to him because he did not want Bazemore to catch np with witness; defendant never came into' the store; witness was going to see defendant afterwards and make him give witness the money; witness is now on the ■ chaingang for stealing the money. Witness didn’t know where defendant lived, but Alonzo "Wyche (Bazemore’s porter) knew defendant. Witness and Alonzo had not entered into a plot to steal the money; witness handed defendant the money while Alonzo was putting hay in the wagon. — Wyche testified: I was sitting out on the table near the store when Willie stole the money. When Bazemore was closing up, Willie came out and sat down by me on the table. Defendant was on the same table but I was between him and Willie. I did not see Willie give 'anything to defendant except some ground-peas, which was before Willie went into the store when he says he stole the money. Willie didn’t give me any money, and did not pass by me nor hand anything to' defendant when Bazemore called him. In about four to ten minutes after Bazemore called Willie in to him, defendant went on up the street. I had not arr'anged with Willie for him to steal the money and divide with me. I did not get the money. — A detective testified, that from 'the description of the b'oy who was sitting on -the table, he arrested defendant the morning after the money was stolen. Defendant lived outside of the city, and the detective “fooled” him into the city, telling 'him he wanted him as a witness 'to testify against some boys who had been fighting. He got defendant to go with, him till he got to the city hall, and then told him to come into the office of the barracks, 'that the boys were in there. When defendant saw witness wanted him to go in there instead of in the recorder’s court-room, he ran off and had to he caught. He first denied being present at the store, but afterwards admitted it; has always denied having anything to do with the theft and said he had not seen any money. Witness has never recovered the money. He considers defendant a pretty bright hoy, who' looks to be about fifteen years old.
Hope Polliill and W. H. & E. R. BlaeJc, for plaintiff in error. A. W. Leone, solicitor-general, contra.